I am of the opinion that the judgment should be reversed and the cause remanded for new trial, because of the error of including the adult son in the benefit of the award of alimony and support.
My dissent from the conclusion to modify the judgment by eliminating the adult son from the judgment and affirming the judgment as modified is based on the belief that it constitutes an attempt to exercise original jurisdiction in an appeal on questions of law, whereas, the Constitution confers no such jurisdiction. In re Estate of Johnson, 142 Ohio St. 49,49 N.E.2d 950, and Bridgeport Bank Co. v. Shadyside Coal Co.,121 Ohio St. 544, 170 N.E. 358, make it clear that Section 6 of Article IV, confers no jurisdiction to make an original finding of facts in an appeal on questions of law.
In the case at bar, the trial court made no award for the support of the wife and minor child. That award is made for the first time in this court. The only award the trial court made was for the support of the wife, the minor child and the incapacitated adult child. The effect of the modification is to increase the award to the wife and minor child. *Page 493